DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 4, recites “the vehicle”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim 9 as follow: “The steering unit of claim 6, wherein the steering unit is provided in a vehicle, wherein in the case of detecting the second pressure on both of the first and second touchpads at approximately the same time, the steering unit executes, as the control of the controlled apparatus a function to monitor surroundings of the vehicle by which an image of the surroundings is displayed on a display, and in the case of detecting the third pressure on only the one of the first and second touchpads, the steering unit executes, as the control of the controlled apparatus a mode in which a type of image, being the image of the surroundings, selected according to pressed one of the first and second touchpads is displayed on the display”
Appropriate correction is required.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:

Claim 1:
wherein the vehicle detects, as the gesture, either a second pressure that is higher than the first pressure on both of the first and second touchpads at approximately the same time or a third pressure that is higher than the first pressure on only one of the first and second touchpads while in the state of the enabled control of the controlled apparatus, and upon detecting the gesture, the vehicle executes, as control of the controlled apparatus associated with the gesture, different control between in a case of detecting the second pressure on both of the first and second touchpads at approximately the same time and in a case of detecting the third pressure on only the one of the first and second touchpads
In combination with all other claim limitations.

Claim 5:
wherein the main ECU detects, as the gesture, either a second pressure that is higher than the first pressure on both of the first and second touchpads at approximately the same time or a third pressure that is higher than the first pressure on only one of the first and second touchpads while in the state of the enabled control of the controlled apparatus, and upon detecting the gesture, the main ECU executes, as control of the controlled apparatus associated with the gesture, different control between in a case of detecting the second pressure on both of the first and second touchpads at approximately the same time and in a case of detecting the third pressure on only the one of the first and second touchpads
In combination with all other claim limitations.

Claim 6:
wherein the steering unit detects, as the gesture, either a second pressure that is higher than the first pressure on both of the first and second touchpads at approximately the same time or a third pressure that is higher than the first pressure on only one of the first and second touchpads while in the state of the enabled control of the controlled apparatus, and upon detecting the gesture, the steering unit executes, as control of the controlled apparatus associated with the gesture, different control between in a case of detecting the second pressure on both of the first and second touchpads at approximately the same time and in a case of detecting the third pressure on only the one of the first and second touchpads
In combination with all other claim limitations.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030142081 A1- Iizuka – Electronic device with two touchpads that perform different functions based on whether an operation pattern is detected  in 
US 20110030502 A1 – Lathrop – Steering wheel with two touch pads that detect different functions based on touching motions over both touch pads touching simultaneously or touch motion on one touchpad.
US 20110169750 A1- Pivonka et al. – Steering wheel with two touch pads for multi touch interface.

This application is in condition for allowance except for the following formal matters: 
Objection to claim 9 as explained above in claim objection section.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/           Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                             2/28/22